Citation Nr: 1619568	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel





INTRODUCTION


The Veteran served on active duty from March 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in January 2014 in part to secure a VA psychiatric examination.  The examination was performed in December 2015.  However, the examination is not adequate for purposes of deciding service connection due to discrepancies between its findings and the other evidence of record, as well as failure to adequately address the psychological stressors raised by the Veteran.   

The December 2015 examiner opines the Veteran does not meet the criteria for a diagnosis of PTSD.  In support, he indicates there are "no records of a psychological evaluation with a diagnosis of PTSD."  Instead, he states, there are only references in the record to PTSD "by report" or "by history" rather than by examination.  The Board observes, however, that the Veteran received a thorough neuropsychological evaluation in June 2005 in which PTSD was diagnosed.  

The December 2015 examiner also indicated the associated psychosocial stressor was not established.  In support, he writes that the Veteran did not express feelings of "extreme" fear while serving in Korea and that he did not engage in combat.  The Board notes, however, that the Veteran is not required to have engaged in combat, or demonstrate he experienced "extreme" fear in order to establish an in-service stressor.  A stressor may be established due to a Veteran's fear of hostile military or terrorist activity if a VA psychiatrist or psychologist confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304 (2015).  

The Veteran and his representative submitted several statements describing fear of hostile enemy activity in Korea.  See September 2004 statement; March 2013 notice of disagreement; August 2013 VA 9.  The VA examiner does not address the Veteran's claimed stressor as it relates to his fear of hostile enemy activity in Korea.  On page six of the disability benefits questionnaire, for example, the only stressor the examiner addresses relates to the Veteran's alleged service in Vietnam.

Thus, a new VA psychiatric examination is warranted in order to determine whether the Veteran has PTSD, and if so, whether it or any other acquired psychiatric disorder is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file, to include the Veteran's VBMS and Virtual VA files, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Does the Veteran meet the DSM-IV or DSM-V criteria for a diagnosis of PTSD?  The examiner is advised that the Veteran is competent to report symptoms observable to a lay person, such as fear of hostile military activity.  The examiner should specifically comment on any stressor reasonably raised by the record, or claimed by the Veteran during the examination.  The Veteran and his representative submitted several statements describing fear of hostile enemy activity in Korea.  See September 2004 statement; March 2013 notice of disagreement; August 2013 VA 9.  

(b)  If the Veteran has PTSD, is it at least as likely as not (50 percent probability or greater) the Veteran's PTSD is the result of an in-service stressor (including, but not limited to, the reported fall from a pole in training and reported fear of hostile enemy activity in Korea)?  

(c)  As to any other currently diagnosed psychiatric disability (including the schizophrenia diagnosed on VA examination in December 2015; insomnia diagnosed by VA in September 2015; the depression, anxiety and psychosis diagnosed by VA in November 2013 and dementia diagnosed by VA in September 2012), reconcile the diagnoses to the extent possible and opine whether it is at least as likely as not that any disability had its onset during service, is otherwise etiologically related to service, or manifested within one year of discharge from service.  If a psychotic disorder manifested within one year of discharge from service, please provide information concerning the severity thereof during that time period.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review the examination report and opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire electronic claims file. If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





